  Case: 4:21-cv-00340-HEA Doc. #: 1-2 Filed: 03/17/21 Page: 1 of 2 PageID #: 7
USDCIN/ND
USDC  IN/NDcase
             case4:20-cv-00023-TLS-JPK
                  4:20-cv-00022-TLS-JPK document
                                        document1-2
                                                  1-2 filed
                                                       filed03/31/20
                                                            03/28/20 page
                                                                     page11ofof20
                                                                               2




                       EXHIBIT B
Case: 4:21-cv-00340-HEA Doc. #: 1-2 Filed: 03/17/21 Page: 2 of 2 PageID #: 8
